DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed 03/23/2021 are deemed acceptable for examination.

Claim Objections
Claim 4 is objected to because of the following informalities:  “the preferred trajectory is communicated air traffic control” is lacking a preposition. This will be understood as ““the preferred trajectory is communicated with air traffic control prior”” .  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examination includes the interpretation that a “means for generating a preferred trajectory of an aircraft” is “a computer system 050” (instant specification [0046]), and that a “means for communication” is a “data network” (instant specification [0046]).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Molnar et al. (US 20210090445 A1), hereinafter Molnar.

Regarding claim 1, Molnar teaches a method of selecting a trajectory for an aircraft and flying the said trajectory, including the steps of:
	obtaining parameters pertaining to the trajectory and operation of the aircraft ([0031] “The AID 408 streams real-time flight data parameters as well as the flight data plan to and from these devices. The EFB 406 is connected to multiple ground-based server systems 402 through a WSU 404. The ground-based server systems 402 provide real-time weather information, real-time air traffic conditions, fuel efficiency data, historical flight data, etc”);
	entering the parameters in an optimisation software tool ([0031] “This data and information is used by the shortcut advisor tool to calculate and evaluate the KPI for a potential shortcut”);
	determining, via the optimisation software tool, a preferred trajectory (0044] “Potential shortcuts for the active flight plan are identified with the shortcut advisor tool 604”. [0045 “the shortcut advisor tool evaluates current key performance indicators (KPI) for the shortcut 608. In some embodiments, the KPI may include real-time weather conditions and real-time traffic conditions along the potential shortcut. The shortcut advisor tool 502 alerts the aircrew of the aircraft to the potential shortcut while providing a preview of the performance of the aircraft upon accepting the potential shortcut to the active flight plan.”); and 
	flying the preferred trajectory (Claim 1 “updating the active flight plan stored in the FMS to include the addition of the accepted shortcut”).


Regarding claim 4, Molnar teaches the method of Claim 1, wherein the steps of entering the parameters in an optimisation software tool and determining a preferred trajectory is carried out by the pilot of the aircraft ([0034] “flight plan is generally determined on the ground before departure by either the pilot or a dispatcher for the owner of the aircraft … During preflight planning, additional relevant aircraft performance data may be entered including information such as: gross aircraft weight; fuel weight and the center of gravity of the aircraft”) and the preferred trajectory is communicated air with traffic control prior to the execution of the step of flying the preferred trajectory ([0016] “request approval of the accepted shortcut by air traffic control (ATC). Upon receiving approval from the ATC, the active flight plan is updated to include the accepted shortcut”).

Regarding claim 5, Molnar teaches a system for generating a trajectory of an aircraft, including 
	means for communication between agencies and an aircraft (Fig. 1; 110 Data Communication Network), and
	means for generating a preferred trajectory of an aircraft (Fig. 1; 102 Computing Device).

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chircop et al. (US 20160019795 A1), hereinafter Chircop.

Regarding claim 1, Molnar teaches a method of selecting a trajectory for an aircraft and flying the said trajectory, including the steps of:
	obtaining parameters pertaining to the trajectory and operation of the aircraft (Fig. 6; 94 and [0062] “Typically such data would span from ground level up to 40,000 feet for the region of interest around the flight trajectory being optimised and allows the consideration of variations in parameters that affect aircraft and engine performance. Because the manual inputting of data is generally cumbersome, data is preferably retrieved via weather forecasts or reports in electronic format from other agencies 220 such as meteorological stations or other aircraft 210 that can relay weather information in the system 100 via the input data unit 15”);
	entering the parameters in an optimisation software tool ([0067] “The GUI 10 also allows the user, through the data input module 4, to input or vary any necessary data or parameter that may be specific to a particular trajectory segment of flight plan to be optimised”);
	determining, via the optimisation software tool, a preferred trajectory (0044] “The tool 1 then performs the optimization process 98 via the optimiser module 8. At the end of this process, the optimiser module 8 will have generated an optimised trajectory according to the selected optimization criterion or combination of criteria”); and 
	flying the preferred trajectory ([0092] “allowing the aircraft 220 to be operated with improved fuel efficiencies and economies, for example”).

Regarding claim 2 Chircop teaches the method of Claim 1, wherein the steps of entering the parameters in an optimisation software tool and determining a preferred trajectory is carried out by air traffic control ([0050] “flight trajectory optimization and visualization tool 1 (hereinafter “the tool”) organised as a ground-based tool used for optimising aircraft trajectories … the computing device 90 on which the tool 1 is installed is a personal computer (PC) that may further form part of a ground based ATC or AOC tool”) and 
	the step of obtaining parameters pertaining to the trajectory and operation of the aircraft includes communicating with other agencies to obtain the parameters ([0050] “as well as other agencies 220 providing data, such as meteorological offices. It is understood that other agencies 220 is also considered to include ATC and AOCs, which may provide traffic and other data to the computing device 90”) and 
	the preferred trajectory is communicated to the aircraft for the execution of the step of flying the preferred trajectory ([0096] “Optionally, the tool 1 also transfers data pertaining to the optimised trajectory to other parts of the system 100 that are external to the computing device 90 in step 102. In a present embodiment, the tool 1, in step 102, transfers the data to other agencies 220. It is understood that the tool 1 may likewise transfer data to systems such as the autopilot or flight management system on board the aircraft 210”).

Regarding claim 3, Chircop teaches the method of Claim 1, wherein the steps of entering the parameters in an optimisation software tool and determining a preferred trajectory is carried out on the ground by the operator of the aircraft ([0050] “flight trajectory optimization and visualization tool 1 (hereinafter “the tool”) organised as a ground-based tool used for optimising aircraft trajectories … the computing device 90 on which the tool 1 is installed is a personal computer (PC) that may further form part of a ground based ATC or AOC tool”) and 
	the step of obtaining parameters pertaining to the trajectory and operation of the aircraft includes communicating with other agencies to obtain the parameters  ([0050] “as well as other agencies 220 providing data, such as meteorological offices. It is understood that other agencies 220 is also considered to include ATC and AOCs, which may provide traffic and other data to the computing device 90”), and
	the preferred trajectory is communicated to the aircraft for the execution of the step of flying the preferred trajectory ([0096] “Optionally, the tool 1 also transfers data pertaining to the optimised trajectory to other parts of the system 100 that are external to the computing device 90 in step 102. In a present embodiment, the tool 1, in step 102, transfers the data to other agencies 220. It is understood that the tool 1 may likewise transfer data to systems such as the autopilot or flight management system on board the aircraft 210”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668